Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following Notice of Allowance is being sent to correct an inadvertent error in the NOA mailed on 02/07/2022.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Whittaker on 01/25/2022.

The application has been amended as follows: 
Amend claim 44 in the following manner:

44. 	A method for operating bioreactor system of claim 1 for cultivating biological cells comprising: 
A. adding an amount of culture medium to the culture vessel (1); 
B. adding materials to the culture medium to promote the growth of the biological cells; 
means (4); 
D. adding biological cells to the vessel (1) to seed the culture process; 
E. starting the cultivation process by applying a kinetic energy source to the rotational means (13) loaded in the support matrix (2) for shaft rotation and for the rotation of baffling means; 
F. measuring and controlling culture parameters at optimum level using sensing elements (15), process control means, pumping means and conduits provided for addition of process fluids at controlled rate; 
G. partially collecting 
H. starting harvesting of the bioreactor vessel (1) when a desired amount of product is produced.


Reasons for Allowance
Claims 1-7, 9, 12-35, 37-40, 42 and 44-48 are allowed which has been renumbered 1-42.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a bioreactor system that includes at least one support matrix (2) 
Claim 44 would be allowable for the same reasons as claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.